Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2019, 10/14/2019, 1/22/2020, 4/27/2020, 5/28/2020, 8/19/2020, 9/1/2020, 11/4/2020 and 3/19/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 11 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “communicate to obtain sensor information of at least a portion of a freight load; evaluate at least the portion of the freight load for at least one of size, shape or weight, based on the sensor information; based on evaluating at least the portion of the freight load, determine an organizational structure for the freight load that identifies a relative 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components. That is, other than reciting “processors” and “memory” nothing in the claim element precludes the steps from practically being performed done by a human under certain methods of organizing human activity under business relations and sales activities. For example, “communicate”, “evaluate”, “determine”, “generate” and “transmit” in the context of this claim encompasses the user to manually determine the orientation and distribution of items for a freight load. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite four additional elements- a “processor”, “a memory”, “computing device” and a “sensor” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 11 and 19 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-10, 12-18 and 20, further describe the identified abstract idea. In addition, the limitations of claims 4-8, 14 and 16-17 define how the items in a freight load are distributed which further describes the abstract idea. The generic computer component of claims 2-3, 9-10, 12-13, 15, 18 and 20 (sensor, interface, computing device, infrared sensor, LIDAR, radar, ultrasonic sensor, processor) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochsendorf et al. referred herein as Ochsendorf (U.S. Patent Application Publication No. 2016/0047646).

As to claims 1, 11 and 19, Ochsendorf teaches a system and method comprising:
one or more processors; a set of memory resources to store instructions that, when executed by the one or more processors, cause the network computer system to: communicate, with a sensor platform that includes one or more sensors to obtain sensor information of at least a portion of a freight load; (para 26-27, show a system for determining space availability in a trailer) 
evaluate at least the portion of the freight load for at least one of size, shape or weight, based on the sensor information; (para 26-27)
based on evaluating at least the portion of the freight load, determine an organizational structure for the freight load that identifies a relative position of 
based on the determined organizational structure, generate a set of instructions that specify a position and an orientation of each item of  at least the portion of the freight load; (para 62) 
transmit, data corresponding to the set of instructions to a computing device of an operator, the transmitted data causing the computing device to generate a graphical guide that identifies, based on the set of instructions, a location within the freight container where an item of the freight load is to be placed by the operator. (para 62-63 and 66)
As to claims 2 and 20, Ochsendorf teaches all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches: 
wherein the one or more processors execute the instructions to associate individual items of the freight load with sensor information obtained from the sensor platform. (para 62-63 and 66, show that the item characteristics are obtained from the sensors)

As to claim 3, Ochsendorf teaches all the limitations of claims 1 as discussed above. 
Ochsendorf further teaches:


As to claim 4, Ochsendorf teaches all the limitations of claims 1 as discussed above. 
Ochsendorf further teaches:
wherein the organizational structure is based at least in part on a size-related objective of the freight load.(para 26-28, 34 and 36)

As to claim 5, Ochsendorf teaches all the limitations of claims 1 as discussed above. 
Ochsendorf further teaches:
wherein the organizational structure is based at least in part on an amount of free space within the freight container once each individual items of the freight load is loaded into the freight container. (para 26-38, 34 and 36)

As to claims 6 and 17, Ochsendorf teaches all the limitations of claims 1 and 11 as discussed above. 
Ochsendorf further teaches:
wherein the organizational structure is based at least in part on a distribution of a weight of the freight load within the freight container. (para 43-44 and 55, show that the stacking and configuration of weight in the trailer)

As to claim 7, Ochsendorf teaches all the limitations of claims 1 as discussed above. 
Ochsendorf further teaches:
wherein the organizational structure is based at least in part on an interval of time for subsequently unloading at least the portion of the freight load. (para 62-63 and 66)

As to claims 8 and 16, Ochsendorf teaches all the limitations of claims 1 and 11 as discussed above. 
Ochsendorf further teaches:
wherein the set of instructions further specify a sequence in which individual items of the freight load are to be loaded into the freight container. (para 62-63 and 66, the system determines the loading criteria of the items to be loaded)

As to claim 9, Ochsendorf teaches all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches:
wherein the executed instructions further cause the one or more processors to: communicate with a second sensor platform that includes one or more sensors to obtain sensor information of at least a first item of the freight load that has been loaded into the freight container; based on the sensor information of the second sensor platform and the organizational structure, determine whether the first item is in the specified position and specified orientation according to the determined organizational structure; based on a determination that the first item is not in the 

As to claim 10, Ochsendorf teaches all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches:
wherein the transmitted data causes the computing device to indicate, on the graphical guide, (i) each of multiple items of the freight load that have yet to be loaded into the freight container, and (ii) for each of the multiple items, identify a corresponding location within the freight container where each item is to be placed by the operator. (para 62-63 and 66)

As to claim 12, Ochsendorf teaches all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches:
wherein the one or more sensors includes at least one of an ultrasonic sensor, infrared sensor, LIDAR, or radar.(para 38, the system uses infrared sensor)

As to claim 13, Ochsendorf teaches all the limitations of claims 1 and 19 as discussed above. 

one or more sensor interfaces to communicate with a set of sensors of the freight container or freight vehicle; and wherein the network computer system determines the organizational structure based at least in part on sensor information obtained from the one or more sensor interfaces communicating with the set of sensors of the freight container or freight vehicle.(para 62-63 and 66)

As to claim 14, Ochsendorf teaches all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches:
wherein the network computer system determines an amount of free space within the freight container before and/or during when the freight load is being loaded into the freight container, and wherein the organizational structure is based at least in part on the determined amount of free space. (para 62-63 and 66)
As to claim 15, Ochsendorf teaches all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches:
wherein the network computer system determines, based at least on the sensor information obtained from the one or more sensor interfaces communicating with the set of sensors of the freight container or freight vehicle, whether at least a first item of the freight load that has been loaded into the freight container is in the specified position and specified orientation according to the determined organizational structure (para 62-63 and 66)
As to claim 18, Ochsendorf teaches all the limitations of claims 1 and 19 as discussed above. 
Ochsendorf further teaches:
wherein at a given instance, the transmitted data causes the computing device to indicate on the graphical guide (i) a first individual item of the freight load to load into the freight container, and (ii) where in the freight container to place the first individual item of the freight load.(para 46 and 62-63)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZEINA ELCHANTI/Examiner, Art Unit 3628